Citation Nr: 0420003	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and  R. M. 




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1948 until July 
1969.  He died on October [redacted], 1985.  The appellant is the 
veteran's surviving spouse.  

By rating decision dated in September 1996, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as being due to Agent Orange 
exposure.  She was notified of this decision and of her right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  She subsequently sought to reopen 
her claim, and in a November 1998 rating action, the RO found 
that the additional evidence submitted by the appellant was 
not new and material, and her claim remained denied.  The 
Board of Veterans' Appeals (Board) notes that the appellant 
submitted a notice of disagreement with the November 1998 
determination in February 1999.  However, a statement of the 
case was not issued. See 38 C.F.R. § 20.200 (2003).  Her 
claim has, therefore, remained open since that time.

Following another attempt to reopen her claim, the RO, in a 
rating decision dated in February 2000, again found that the 
evidence submitted by the appellant was not new and material.  
In a supplemental statement of the case issued in June 2001, 
the RO addressed essentially all the evidence of record.

In September 2002, this matter was considered by the Board.  
The September 2002 Board decision held that new and material 
evidence had been received to reopen the claim, and denied 
entitlement to service connection for the cause of the 
veteran's death, on the merits, de novo.  The veteran's widow 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In a September 2003 Order, 
the Court vacated that part of the September 2003 Board 
decision which denied entitlement to service connection for 
the cause of the veteran's death, on the merits, de novo, and 
remanded the matter back to the Board for development 
consistent with the Joint Motion for Remand.

In an informal hearing presentation dated in July 2004, the 
appellant's representative references, as part of the issue, 
entitlement to service connection for the cause of the 
veteran's death based on radiation exposure.  This matter is 
not inextricably intertwined with the issue on appeal, has 
not been adjudicated by the RO, and has not been developed 
for appellate consideration at this time.  As such, it is 
referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, the RO must advise the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159 (2003).  The 
record does not reflect that the veteran's widow has received 
adequate VCAA notice as to the issue on appeal.

In the present case, the Board additionally notes that the 
record contains an opinion of an independent medical expert, 
dated in May 2002.  The RO has not had the opportunity to 
review the issue on appeal with consideration of this 
additional evidence.  The veteran's widow has not waived RO 
consideration of this additional evidence.  Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.  Specifically, as to the issue 
on appeal, the RO must: (1) inform the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) inform the 
claimant of the information and evidence 
that VA will seek to provide; (3) inform 
the claimant of the information and 
evidence the claimant is expected to 
provide; and (4) request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case, to include the May 
2002 opinion of an independent medial 
expert.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




